EXHIBIT 10.2 EXECUTION COPY PLEDGE AGREEMENT This PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of August 20,2008, by and between ESPRE SOLUTIONS, INC., a Nevada corporation (“Pledgor”), and DALCOR INC., a company organized under the laws of Panama (“Secured Party”). W I T N E S S E T H: WHEREAS, pursuant to that certain Convertible Secured Promissory Note and Loan Agreement, dated as of the date hereof, issued by Pledgor in favor of Secured Party (as amended, restated, supplemented or otherwise modified from time to time, the “Note”), the Secured Party has agreed to make loans to Pledgor; WHEREAS, in connection with the Note, Secured Party requires that Grantor execute and deliver to the Secured Party this Agreement; and WHEREAS, Pledgor and Secured Party are party to that certain Security Agreement, dated as of the date hereof (the “Security Agreement”); WHEREAS, Pledgor is the record and beneficial owner of the Stock listed in PartA of ScheduleI hereto and the owner of the promissory notes and Instruments listed in PartB of ScheduleI hereto; WHEREAS, in order to induce Secured Party to make the loans as provided for in the Note, Pledgor has agreed to pledge the Pledged Collateral to Secured Party, in accordance herewith; and NOW, THEREFORE, in consideration of the premises, the covenants hereinafter contained and other good and valuable consideration, the receipt, sufficiency and adequacy of which are hereby acknowledged, and to induce Secured Party to make loans under the Note, Pledgor and Secured Party agree as follows: 1.
